Per Curiam. This claim was filed pursuant to Ch. 48, Sec 281 et seq., Ill.Rev.Stat., 1971, “Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents the Court finds as follows: That the claimant, Lucille Francis Zeiger, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, James Patrick Zeiger, was a prison guard for the Department of Corrections, Illinois State Penitentiary, engaged in the scope of his duties on January 11, 1973, within the meaning of Section 282 of the aforesaid act. On said date he suffered stab wounds while allowing inmates “out on #8 gallery for reassignment.” His death was a result of seven stab wounds inflicted by the direct willful act of an inmate. After the stabbing, the inmate rolled or kicked the decedent causing his fall 35 to 40 feet from a tier, to the concrete floor. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: “Section 282 (e) ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause . . .” IT IS HEREBY ORDERED that the sum of $10,000 (TEN THOUSAND DOLLARS) be, and the same hereby is, granted to Lucille Francis Zeiger, as wife and next of kin of the decedent, James Patrick Zeiger.